Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered October 31, 1995, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 17 years to life, unanimously affirmed.
In light of the language difficulty displayed by the complainant, the trial court properly exercised its discretion in permitting the prosecutor to pose some leading questions, and also properly posed its own questions, in an effort to clarify the testimony (see, People v Moulton, 43 NY2d 944). Contrary to defendant’s current arguments, none of the testimony elicited could reasonably have suggested a positive identification by the complainant.
The court’s Sandoval ruling was an appropriate exercise of discretion. We perceive no abuse of discretion in sentencing.
Defendant’s additional claims of error are unpreserved for review as a matter of law and we decline to review them in the interest of justice. Concur—Rosenberger, J. P., Wallach, Rubin, Tom and Collabella, JJ.